Name: Commission Regulation (EEC) No 3891/92 of 29 December 1992 amending Commission Regulation (EEC) No 859/89 laying down detailed rules for the application of intervention measures in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 391 /5731 . 12. 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3891/92 of 29 December 1992 amending Commission Regulation (EEC) No 859/89 laying down detailed rules for the application of intervention measures in the beef and veal sector been eliminated ; whereas, in order to take account of specific problems in Member States where that quality predominates, provision should be made for it to be phased out gradually ; Whereas the reduction to 60 % of the intervention price of the threshold triggering the 'safety net' mechanism as referred to in Article 6 (4) of Regulation (EEC) No 805/68 creates the danger of a speculative fall in market prices in certain Member States ; whereas, in order to discourage such speculation and prevent a downward spiral of this type, the prices awarded should be modulated on the basis of the market price trends subsequently recorded in cases where the tendered price is higher than the applicable market price ; whereas, in the interests of simplification, the amounts of the increase referred to in Article 6 (5) should be adopted as fixed amounts, which should continue to differ on the basis of which intervention arrangements apply ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2066/92 (2), and in particular Articles 6 (7) and 6a (4) thereof, Whereas the reform of the common agricultural policy has led to substantial changes in the intervention arrange ­ ments in the beef and veal sector ; whereas the amend ­ ments provided for in Article 1 (4) of Regulation (EEC) No 2066/92 concern the traditional intervention measures for adult bovine animals as well as introducing a new optional intervention scheme for light carcases of male bovine animals ; whereas Commission Regulation (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the application of intervention measures in the beef and veal sector (3), as last amended by Regulation (EEC) No 695/92 (4), should therefore be amended to take account of the new situation ; Whereas, in the interests of simplicity, intervention measures for light carcases must in principle be managed in accordance with the same rules and within the same administrative framework as the traditional system ; whereas, in order to take account of the special features of the new arrangements, and particularly the fact that carcases weighing between 150 and 200 kilograms fall to a large extent outside the scope of Council Regulation (EEC) No 1208/81 of 28 April 1981 determining the Community scale for the classification of carcases of adult bovine animals f5), as last amended by Regulation (EEC) No 1026/91 (6), certain specific provisions should be adopted in this respect ; Whereas, in view of the nature of light carcases, it is not as a general rule appropriate to allow them to be boned by the intervention agencies ; whereas, for health reasons, an exception should be made in the case of the United Kingdom ; Whereas, in accordance with the objectives of the reform, it has been necessary to re-examine the list of qualities eligible for intervention ; whereas products of category A belonging to conformation class 0 have consequently HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 859/89 is hereby amended as follows : 1 . The title is replaced by the following : 'Commission Regulation (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the application of general and special intervention measures in the beef and veal sector . 2. In Article 2 : (a) the existing text becomes paragraph 1 ; (b) the following paragraph is added : '2. For the purposes of Article 6a ( 1 ) of Regula ­ tion (EEC) No 805/68 , the opening, suspension or reopening of intervention buying-in shall be decided in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 .' 3 . In Article 4 : (a) paragraph 1 is replaced by the following :(') OJ No L 148, 28 . 6. 1968, p. 24.2) OJ No L 215, 30. 7. 1992, p. 49. (3) OJ No L 91 , 4. 4. 1989, p. 5 . (&lt;) OJ No L 74, 20 . 3 . 1992, p. 42. 0 OJ No L 123, 7 . 5. 1981 , p. 3 . 6 OJ No L 106, 26. 4. 1991 , p. 2 . 1 . The products (. . .) shall be eligible for buying-in within the meaning of Article 6 of Regulation (EEC) No 805/68 . 31 . 12. 92No L 391 /58 Official Journal of the European Communities Notwithstanding the preceding subparagraph, from the first invitation to tender in 1993 , - products of Category A, classed as 02 and 03 in accordance with the Community classification grid shall no longer be accepted into intervention . However, in Member States where these qualities account for more than 60 % of all slaughterings of male bovine animals in 1992, this exclusion shall be phased in over five calendar years in accordance with the table in Annex VII .' (b) the following paragraph is added : '4. Notwithstanding the preceding paragraph, in the context of intervention buying-in within the meaning of Article 6a (1 ) of Regulation (EEC) No 805/68 :  (c), (d) and (e) of paragraph 3 shall not apply, except for the provisions relating to category ;  only carcases or half carcases which are not malformed and present no anomalies in weight in relation to the age of the slaught ­ ered animals may be bought in ;' 4. Article 5 ( 1 ) is replaced by the following : 'Where under the measures provided for in Articles 6 and 6a of Regulation (EEC) No 805/68 the interven ­ tion agencies in Member States are offered meat in quantities greater than they are able to take over forthwith, such intervention agencies may limit buying-in to the quantities they can take over in their territory or in one of their intervention regions.' 5 . The following paragraph is inserted in Article 6 : ' la. Intervention agencies shall store separately in easily identifiable lots products bought in pursuant to Articles 6 and 6a of Regulation (EEC) No 805/68 . Separate accounts shall be kept for the two types of product.' 6. In Article 7 (1 ), the words 'as referred to in Article 2' are deleted. 7. In Article 9 : (a) the following subparagraph is added to paragraph 2 : 'Separate tenders shall be submitted for each type of invitation to tender.' (b) the following subparagraph is added to paragraph 3(c): 'However, in the context of intervention buying in within the meaning of Article 6a of Regulation (EEC) No 805/68 , the proposed price shall be indicated without reference to a specific product quality (c) paragraph 4 (a) is replaced by the following : '(a) they relate to a quantity of at least 10 tonnes in the case of invitations to tender as referred to in Article 6 of Regulation (EEC) No 805/68 and at least five tonnes in the case of invitations to tender as referred to in Article 6a of that Regulation.' 8 . Article 11 (1 ) is replaced by the following : ' 1 . In the light of the tenders received in response to each invitation to tender, a maximum buying-in price shall be fixed per category in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 ; in the case of intervention buying-in within the meaning of Article 6 of Regula ­ tion (EEC) No 805/68, this maximum price shall refer to quality R 3 ; a different price may be set, for individual Member States or regions within a Member State, to reflect average market prices if special circumstances so require.' 9 . Article 12 is replaced by the following : 'Article 12 1 . Except for tendering procedures under Article 6a of Regulation (EEC) No 805/68 , tenders shall not be taken into consideration if the price proposed is higher than the average market price recorded in a Member State or region of a Member State by quality, converted into quality R 3 using the coefficients specified in Annex IV and increased by an amount of ECU 8 per 100 kilograms carcase weight. However, for Member States or regions of a Member State meeting the conditions of Article 6 (4) of Regulation (EEC) No 805/68 , the amount of the increase shall be reduced to ECU 5. 2. In the case of tendering procedures under Articles 6 (2) and 6a of Regulation (EEC) No 805/68, and without prejudice to the previous paragraph, tenders shall be rejected if the proposed price is higher than the maximum price specified in Article 11 applicable for the tendering procedure in question. 3. If the purchase price awarded to a tenderer under Article 6 of Regulation (EEC) No 805/68 is higher than the average market price referred to in paragraph 1 , the awarded price shall be adjusted by multiplying it by the coefficient obtained by applying formula A in Annex VIII to this Regulation. However, this coefficient may not :  be greater than 1 ,  result in a reduction in the price awarded greater than the difference between that price and the average market price. 31 . 12. 92 Official Journal of the European Communities No L 391 /59. In so far as the Member State possesses reliable data and has suitable means of surveillance, it may decide to calculate the correcting coefficient for each tenderer using formula B in the same Annex. 4 . Rights and obligations arising from the invita ­ tion to tender shall not be transferable.' 10. Article 18 ( 1 ) is replaced by the following : ' 1 . Authorization to bone all or part of the beef bought in shall be granted ;  in the context of invitations to tender as referred to in Article 6 of Regulation (EEC) No 805/68 : to all intervention agencies ;  in the context of invitations to tender as referred to in Article 6a of that Regulation : to the United Kingdom intervention agency only.' 11 . The following paragraph is inserted in Article 27 : '4a. The communications referred to in this Article shall be made separately for intervention buying-in within the meaning of Articles 6 and 6a of Regulation (EEC) No 805/68 .' 12. Annex II is replaced by Annex II found in Annex I to this Regulation. 13 . Annex VII, in Annex II to this Regulation, is added. 14. Annex VIII, in Annex III to this Regulation, is added. Article 2 t This Regulation shall enter into force on 1 January 1993 . It shall apply from 12 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 December 1992. For the Commission Ray MAC SHARRY Member of the Commission 31 . 12. 92No L 391 /60 Official Journal of the European Communities ANNEX I 'ANEXO II  BILAG II ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II ANNEX II ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Productos elegibles para la intervenciÃ ³n Produkterne , der er kvalificeret til intervention InterventionsfÃ ¤hige Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Ã µÃÃ ¹Ã »Ã ­Ã ¾Ã ¹Ã ¼Ã ± Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ ÃÃ ±Ã Ã ­Ã ¼Ã ²Ã ±Ã Ã · Products eligible for intervention Produits Ã ©ligibles Ã l'intervention Prodotti ammissibili all'intervento Produkten die in aanmerking komen voor interventie Produtos elegÃ ­veis para a intervenÃ §Ã £o BELGIQUE/BELGIÃ   Carcasses, demi-carcasses :  Hele dieren, halve dieren :  CatÃ ©gorie A classe U2 / Categorie A klasse U2  CatÃ ©gorie A classe U3 / Categorie A klasse U3  CatÃ ©gorie A classe R2 / Categorie A klasse R2  CatÃ ©gorie A classe R3 / Categorie A klasse R3 DANMARK Hele og halve kroppe :  Kategori A, klasse R2  Kategori A, klasse R3  Kategori A, klasse 02  Kategori A, klasse 03  Kategori C, klasse R3  Kategori C, klasse 03 DEUTSCHLAND Ganze oder halbe TierkÃ ¶rper :  Kategorie A, Klasse U2  Kategorie A, Klasse U3  Kategorie A, Klasse R2  Kategorie A, Klasse R3  Kategorie C, Klasse R3  Kategorie C, Klasse R4  Kategorie C, Klasse 03 Ã Ã Ã Ã Ã Ã  Ã Ã »Ã Ã ºÃ »Ã ·Ã Ã ± Ã ® Ã ¼Ã ¹Ã Ã ¬ Ã Ã Ã ¬Ã ³Ã ¹Ã ±  Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A, Ã ºÃ »Ã ¬Ã Ã · R2  Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A, Ã ºÃ »Ã ¬Ã Ã · R3 ESPAÃ A Canales o semicanales :  CategorÃ ­a A, clase U2  CategorÃ ­a A, clase U3  CategorÃ ­a A, clase R2   CategorÃ ­a A, clase R3 31 . 12. 92 Official Journal of the European Communities No L 391 /61 FRANCE Carcasses, demi-carcasses :  CatÃ ©gorie A classe U2  CatÃ ©gorie A classe U3  CatÃ ©gorie A classe R2  CatÃ ©gorie A classe R3  CatÃ ©gorie C classe U2  CatÃ ©gorie C classe U3  CatÃ ©gorie C classe U4  CatÃ ©gorie C classe R3  CatÃ ©gorie C classe R4  CatÃ ©gorie C classe 03 IRELAND Carcases, half-carcases :  Category C class U3  Category C class U4  Category C class R3  Category C class R4  Category C class 03 ITALIA Carcasse e mezzerie :  Categoria A classe U2  Categoria A classe U3  Categoria A classe R2  Categoria A classe R3 LUXEMBOURG Carcasses, demi-carcasses :  CatÃ ©gorie A classe R2  CatÃ ©gorie C classe R3  CatÃ ©gorie C classe 03 NEDERLAND Hele dieren, halve dieren :  Categorie A klasse R2  Categorie A klasse R3 UNITED KINGDOM A. Great Britain Carcases, half-carcases :  Category C class U;  Category C class U^  Category C class R3  Category C class R4 B. Northern Ireland Carcases, half-carcases :  Category C class U:  Category C class U4  Category C class R3  Category C class R4 No L 391 /62 Official Journal of the European Communities 31 . 12. 92 ANNEX II ANNEX VII Maximum quantities of products of Category A, classes 02 and 03 , eligible for intervention in the Member States referred to in the second subparagraph of Article 4(1) (1 000 tonnes) Year Tonnes 1993 25,5 1994 20,0 1995 13,5 1996 6,0 1997 2,5' 31 . 12. 92 Official Journal of the European Communities No L 391 /63 ANNEX III 'ANNEX VIII Calculation of adjustment coefficients referred to in Article 12 (3) Formula A Coefficient n =  b where a = the average of average market prices recorded in the Member States or region thereof in question for the two or three weeks following that of the award decision. b = the average market price recorded in the Member State or region thereof in question, as speci ­ fied in Article 12 ( 1 ), applicable for that tendering procedure. Formula B Coefficient n' =  b' where a' = the average of the purchase prices paid by the tenderer for animals of the same quality and category as those taken into account for calculation of the average market price during the two or three weeks following that of the award decision. b' = the average of the purchase prices paid by the tenderer for animais taken into account for calculation of the average market price during the two weeks used for determination of the average market price applicable for that tendering procedure .'